DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

Claim Objections
Claim 33 is objected to because of the following informalities: the limitation “the OLED stack which comprises the first electrode, organic layer and second electrode” should be changed to “an OLED stack which comprises the first electrode, the at least one organic layer and the second electrode.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 24, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2019/0305252; herein “Dai”) in view of Konda (US 2015/0123103; herein “Konda”).
Regarding claim 21, Dai discloses in Figs. 4-6 and related text a fully encapsulated OLED panel comprising: 
a pass-through hole (6, see [0036]) with cut edges; 
a first area (area of 3) for light emission which entirely surrounds a non-light emitting second area (area between 3 and 6) that forms a border that entirely surrounds the pass-through hole;
a substrate (1, see [0066]) that extends throughout the first area and second areas to the cut edges of the pass-through hole; 
a first electrode over (anode of 3, see [0035]) the substrate located at least in the first area; 
at least one organic layer for light emission (organic light emitting layer of 3, see [0035]) located over the first electrode in the first area but is not present in the second area; 
a second electrode (cathode of 3, see [0035]) located over the at least one organic layer in at least in the first area; 
an encapsulation layer (e.g. 51/52/53, see [0051]) located over the second electrode in first area, over the second area and extends at least partially along the cut-edges of the pass-through hole.
Dai does not explicitly disclose 
an insulating layer patterned over the substrate to fill the second area but is not present in the first area; 
the insulating layer in the second area provides encapsulation for the side edges of the at least one organic layer in the first area.
In the same field of endeavor, Konda teaches in Fig. 3 and related text an OLED panel comprising 
an insulating layer (25, see [0047]) patterned over the substrate to fill the second area (i.e. area between OLED and edge of substrate) but is not present in the first area (i.e. area of 22); 
the insulating layer in the second area provides encapsulation for the side edges of the at least one organic layer (222/223/224, see [0044]) in the first area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dai by having an insulating layer patterned over the substrate to fill the second area but is not present in the first area and the insulating layer in the second area provides encapsulation for the side edges of the at least one organic layer in the first area, as taught by Konda, in order to provide improved sealing of the OLED, high reliability of the device, and suppression of leakage between the electrodes, (see Konda [0007-[0008] and [0051]).
Regarding claim 23, Dai further discloses where the first electrode (anode of 3) is located in the first area (area of 3) but not in the second area (area between 3 and 6).
Regarding claim 24, Dai further discloses where the second electrode (cathode of 3) is located in the first area (area of 3) but not in the second area (area between 3 and 6).
Regarding claim 26, Dai further discloses the OLED panel of claim 1 is an OLED lighting panel for illumination (light emission from light emitting layer, see [0035]).
Regarding claim 33, the combined device shows the height of the insulating layer (Konda: 25) is the same as or greater than the OLED stack (22) which comprises the first electrode, organic layer and second electrode (see Fig. 3).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai ion view of Konda, as applied to claim 21 above, and further in view of Mu (US 2017/0155082; herein “Mu”).
Regarding claim 25, Dai in view of Konda does not explicitly disclose
wherein the insulating layer comprises glass frit or aluminum oxide.
In the same filed of endeavor, Mu teaches in Fig. 2 and related text an OLED panel 
wherein the insulating layer (at least the insulating layer portion of 50 or 70, i.e. the inorganic layer portion, see [0036]) comprises glass frit or aluminum oxide (Al2O3, see [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dai and Konda by having the insulating layer comprising aluminum oxide, as taught by Mu, in order to provide an encapsulation with proper water vapor and oxygen barrier properties (see Mu [0036]).  Further, Mu shows that silicon nitride and aluminum oxide are equivalent structures known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the aluminum oxide layer of Mu for the silicon nitride of Konda.
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Konda, as applied to claim 21 above, and further in view of Kanaya (US 2018/0151834).
Regarding claim 25, Dai does not explicitly disclose 
where the minimum width of the second area running from the cut edge of the pass-through hole to the edge of the first area is at least 3 mm in all directions.
In the same field of endeavor, Kanaya teaches in Fig. 4, 20 and related text 
the minimum width of the second area (111/155/156/157, see [0053] and [0115]) running from the cut edge of the pass-through hole to the edge of the first area is a result effective variable related to the diameter of the pass-through hole and affecting the moisture blocking ability of the encapsulation (see [0112]-[0013] and [0116]).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the minimum width of the non-emitting border to be a result effective variable, as shown by Kanaya.  Thus, it would have been obvious to modify the device of Dai to have the width within the claimed range in order to improve moisture blocking and reliability of the device for larger diameter through holes, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Konda, as applied to claim 21 above, and further in view of Choi et al. (US 2017/0150618; herein “Choi”).
Regarding claims 27 and 28, Dai does not explicitly disclose
where the OLED lighting panel has an emission surface of 10,000 mm2 or less and the pass-through hole has an area of at least 1.7 mm2;
where the OLED panel has an emission area of greater than 10,000 mm2 and the pass-through hole has an area of at least 0.017% of the total emission surface.
In the same field of endeavor, Choi teaches in Fig. 1 and related text 
where the OLED lighting panel has an emission surface of 10,000 mm2 or less, the pass-through hole (40, see [00554]) has an area of at least 1.7 mm2 (diameter of 10-100mm2, see [0010] at least, therefore area of 78.5mm2 to 7850mm2 which overlaps the claimed range; note that emission surface has diagonal length of 12cm or larger, see [0054], which overlaps the claimed range because an emission surface of e.g. 12cm has an area ranging from approximately 1195 mm2 to 7155 mm2);
where the OLED panel has an emission area of greater than 10,000 mm2, the pass-through hole has an area of at least 0.017% of the total emission surface (diameter of 10-100mm2, see [0010] at least, therefore area of 78.5mm2 to 7850mm2; note that emission surface has diagonal length of 12cm or larger, see [0054], which overlaps the claimed range because an emission surface of e.g. 15 cm has an area ranging from approximately 1497 mm2 to 11218 mm2; accordingly the hole area is at least 0.785% the emission area for emission areas of greater than 10000 mm2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dai by having the hole area and emission area within the claimed ranges, as taught by Choi, in order to provide a hole of sufficient size for purposes of holding the device (see Choi [0054]).
Note that the ranges disclosed by Choi overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the pass-though hole size relative to the emission surface to be a result effective variable.  Thus, it would have been obvious to modify the device of Dai to have the hole size relative to the emission are within the claimed range in order to allow for a variety of functions of the pass-through hole for a variety of devices, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/9/2022